Citation Nr: 1520234	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-25 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left knee arthritis with painful and limited motion prior to May 23, 2011.    

2. Entitlement to a rating in excess of 10 percent for left knee instability prior to May 23, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to August 1973, and also had additional Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued a 10 percent rating for left knee arthritis with painful and limited motion and a 10 percent rating for left knee instability.  In March 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing he was granted a 30-day abeyance period for the submission of additional evidence.  That time period lapsed; additional private and VA treatment records were received with a waiver of RO initial consideration.  

Also during the hearing, the Veteran clarified that he was only appealing the ratings assigned for his service-connected left knee disability for the period prior to May 23, 2011.  Notably, a July 2011 rating decision granted service connection for left total knee arthroplasty, rated 100 percent from May 23, 2011 to June 30, 2012, and rated 30 percent from July 1, 2012.  As the Veteran has clearly limited his appeal to the period prior to May 23, 2011, the issue of a rating in excess of 30 percent from July 1, 2012 is not before the Board.  


FINDINGS OF FACT

Prior to May 23, 2011, the Veteran's left knee disability is shown to have been manifested by arthritis established by X-rays with objective evidence of painful motion and moderate instability; compensable limitation of flexion or extension, more than moderate instability, symptomatic removal of the semilunar cartilage, and/or impairment of the tibia and fibula are not shown.  

2. Per the original 1973 rating decision with respect to the left knee, fifteen to twenty percent is deducted from any degree of disability assigned, given that the Veteran had pre-existing left knee impairment manifested by status post meniscectomy, 3/8 inch quadriceps atrophy on the left and posterior cruciate instability of the left knee. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for left knee arthritis with painful and limited motion prior to May 23, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5260, 5261 (2014).  

2. The criteria for a rating in excess of 10 percent for left knee instability prior to May 23, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.322, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5257 (2014),  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in October 2009, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the March 2014 hearing, the undersigned discussed the evidence that is needed to substantiate the claims for increased ratings for left knee arthritis with painful and limited motion and left knee instability, and identified evidence that could be secured.  The Veteran was assisted at the hearing by his representative.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA examination in October 2009.  The Board finds the examination report adequate for rating purposes as it notes all findings needed to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Traumatic arthritis (established by X-ray findings) is rated as degenerative arthritis, and is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5003, 5010.  

A 10 percent rating is warranted for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.  

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  Flexion of the knee to 140 degrees is considered full, and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.  

Under Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a; Code 5256.  Under Diagnostic Code 5259, a 10 percent rating may be assigned for symptomatic removal of semilunar cartilage.  

Other diagnostic codes for rating ankylosis or dislocated semilunar cartilage do not apply, as the pathology required is not shown.  38 C.F.R. § 4.71a, Codes 5256, 5258.  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98 (August 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Code 5260 (limitation of flexion of the leg) and under Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September 2004).  

When evaluating disabilities of the musculoskeletal system, an increased evaluation may be based on either actual limitation of motion or the functional equivalent of limitation of motion due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.  

When an unlisted condition is encountered, it should be rated under a closely related disease or injury in which not only the function is affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the level of disability during the period under consideration.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be assigned for periods of distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Historically, the evidence shows that on March 1971 service entrance examination the Veteran was noted to have had a preservice knee surgery to repair torn ligaments in November 1969.  Physical examination found 3/8 inch quadriceps atrophy on the left and posterior cruciate instability of the left knee.  On September 1973 VA examination, it was noted that prior to service the Veteran had injured his left knee playing football, had surgery to remove the cartilage and repair ligaments, and reinjured his knee playing basketball in service.  The diagnosis was residuals of injury to the left knee with moderately severe instability of the anterior cruciate and medial collateral ligaments.  

In an October 1973 rating decision, the RO granted service connection for the Veteran's residuals of injury to the left knee based on aggravation during service.  The RO found that the September 1973 VA examination showed the Veteran had moderately severe instability of the left knee and that STRs showed there had been 15 to 20 percent impairment of the left knee on service entry.  The RO assigned a rating of 10 percent (after deducting the 15-20 percent) for this disability under 38 C.F.R. § 4.71a, Code 5257.  

A September 1999 rating decision granted service connection for left knee arthritis and assigned a 10 percent rating based on X-ray evidence and noncompensable loss of motion in the joint.

September 2009 VA treatment records indicate that the Veteran reported worse, constant pain for 3-4 months.  He had pain in the lateral aspect of his left knee with increased ambulation.  Physical examination found valgus deformity to the left knee.  X-rays revealed extensive degenerative changes of the left knee.  The assessment was end stage degenerative joint disease of the left knee.  On September 30, 2009, a lateral unloader brace was prescribed for the left knee.  

In an October 2009 statement, the Veteran indicated that the last 3 years had "been difficult due to an increase in knee stiffness, swelling, and lack of stability....I find every day I have less and less stability and less and less flexibility."  He stated that his knee had degenerated significantly, and that the pain in his knee was worse when he sat for long periods, got up from a chair, or climbed or descended stairs.  He indicated that he had a loss of motion in his knee due to swelling and deformity of the knee due to arthritis.  

An October 2009 private treatment record from Snell Prosthetic and Orthotic Laboratory shows that the Veteran was provided a left knee brace.  

An October 2009 statement from the Veteran's wife indicates that in May 2009 she noticed that the Veteran developed "a swagger when he walks...because of the instability in his left knee, he leans when he walks."  She stated that his left knee had begun to "cave in" toward the right knee, which made him walk off balance.  She indicated that the Veteran has difficulty negotiating stairs and getting in and out of the car. 

On October 2010 VA examination, the Veteran reported that he had pain, deformity, giving way, instability, stiffness, and weakness of the left knee; a McMurray's test was positive.  There were no episodes of locking, dislocation, or subluxation.  He had moderate flare-ups of joint disease weekly lasting 1-2 days due to weather changes and walking up and down stairs.  He had an antalgic gait and reported that he frequently wore a knee brace.  He had clicks or snaps and grinding of the left knee.  It was noted that the meniscus was surgically absent.  ROM of the left knee was flexion of 123 degrees, extension of 0 degrees, without evidence of pain on motion; on repetitive motion there was pain.  X-rays revealed extensive degenerative changes of the left knee.  There was mild impairment of chores, recreation, and bathing; moderate impairment of traveling, dressing, and driving; severe impairment of shopping and exercise; and participation in sports was prevented.  

In his November 2010 notice of disagreement, the Veteran asserted that he had less movement and stability than shown on VA examination.  He stated that his left knee is constantly locking, giving way, and providing little stability when he walks.  He had greater fatigue, was unable to walk "normal distances" or climb stairs without assistance.  He had deformity of the joint that affected his ability to walk.  

March 2011 VA treatment records indicate that the Veteran had chronic derangement of his knee with chronic pain.  He had very significant valgus deformity, a lot of discomfort when he walked because the left leg is shorter than the right.

April and May 2011 private treatment records from C.H., M.D., show that the Veteran reported that his left knee had been worse over the last several months.  He had been limping more and his knee became more crooked.  He had left knee ROM of 120 degrees flexion and full extension, crepitus with ROM, significant valgus deformity that was not completely correctable, and an antalgic gait with a significant valgus thrust.  X-rays revealed bone-on-bone changes of the left knee with 15 degrees of valgus deformity.  The impression was left knee degenerative joint disease with valgus deformity.  

May 2011 private treatment records from Washington Regional Medical Center show a diagnosis of left knee degenerative joint disease and that the Veteran underwent left total knee arthroplasty.  

A statement received in September 2012 from M.G., the Veteran's previous employer, indicates that the Veteran attended trade shows and conferences, went on promotional and business development calls, and participated in promotional events for the company, including golf outings.  His job duties involved heavy walking, climbing stairs, and other types of mobile athletic movements which were hampered by his knee condition.  In May 2011, the Veteran requested a leave of absence for surgery and is no longer employed by the company.  

In an August 2013 VA Form 9, the Veteran requested a 30 percent rating for "total degeneration and instability" of the left knee.  

At the March 2014 hearing, the Veteran asserted that he a chronic valgus deformity of the left knee indicated a high probability of a malunion of the tibia and fibula.  He testified that the instability of his knee caused problems walking on unlevel ground and on stairs.  He was fitted with 3 different braces between October 2009 and May 2011.  He stated that he avoided surgery until it got to the point that he could no longer move with any sort of stability in the left leg.  The Veteran's wife testified that the Veteran had to be careful about where he walked because he was in danger of sliding on unlevel ground.

In a claim for an increased rating in a previously service-connected disability, VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. § 3.400(o)(2).  In this case, the Veteran's claim for an increased rating for the service-connected left knee disability was received on October 6, 2009.  However, the evidence of record is against a finding that a worsening of the left knee disability occurred in the year prior to the Veteran's claim for increase.

Based on a review of the evidence, the Board finds that prior to May 23, 2011, the Veteran's left knee disability is shown to have been manifested by arthritis established by X-rays with objective evidence of painful (but limited to less than a compensable degree) motion and moderate instability.  September 2009 X-rays revealed arthritis of the left knee.  However the VA examination report and private treatment records show that the Veteran had 120 degrees or more flexion and full extension of the knee.  Considering functional factors affected by such features as pain, weakness, and fatigability, the evidence in this case still does not show that the Veteran's left knee range of motion has been limited to the functional equivalent of a compensable degree of limitation of flexion or extension.  Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that currently compensated, as discussed above.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206.

The Board has considered the Veteran's and his wife's statements which indicate he had an increase in the lack of stability in the left knee.  In September 2009, VA treatment providers prescribed a knee brace for the left knee, which he reported that he wore frequently.  On October 2010 VA examination, the Veteran reported that he had left knee instability, giving way, and weakness, and a McMurray's test was positive; however, the examiner did not indicate the degree of instability shown.  Although he asserts that he had less stability than was shown on VA examination, the Board notes that he reported he wore the knee brace frequently (as opposed to constantly), and that he was capable of performing employment that required extended time standing, walking, and playing golf prior to knee surgery in May 2011.  The Board finds that such evidence reflects no more than a moderate degree of instability which equates to a 20 percent rating under 5257.  More than moderate recurrent instability/subluxation, compensable limitation of flexion or extension, and/or malunion of the tibia and fibula are not shown.  

Given that the Veteran's left knee was service connected on an aggravation basis, the Veteran's compensation level is the degree of disability over and above the degree of disability present prior to the aggravation.  See Allen v. Brown, 7 Vet.App. 439, 448 (1995).  In the 1973 RO decision that awarded service connection, the Veteran's left knee was determined to have been 15 to 20 percent disabling prior to the aggravation in service; thus, 15 to 20 percent must be deducted from any degree of disability assigned.  Given that the Board has not increased the Veteran's compensation level, the 20 percent rating for moderate instability less the 15 to 20 percent determined to be the degree of disability prior to his entry into service, leaves the Veteran with no more than the currently assigned 10 percent compensation level for his left knee.

The evidence shows that the Veteran sustained a left knee injury and had surgery to remove left knee cartilage prior to service.  As such, service-connection has not been granted for the residuals of a left knee meniscectomy noted on service entry.  Nevertheless, any residuals from the surgery are limited to instability and painful limitation of motion, and it would violate the prohibition against pyramiding to assign a separate rating under Code 5259.  See 38 C.F.R. § 4.14.  

In summary, the preponderance of the evidence reflects that a rating in excess of 10 percent for left knee arthritis with painful (but limited to less than a compensable degree) motion is not warranted prior to May 23, 2011; and, given the 15 to 20 percent deduction (from a 20 percent rating for moderate instability) for the preexisting left knee instability, a rating in excess of 10 percent for left knee instability is not warranted prior to May 23, 2011.  

The Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  The Veteran's left knee symptomatology (i.e., pain, instability, limitation of motion, swelling, and weakness) is encompassed by the rating schedule.  Further, his other symptoms of antalgic gait and physical deformity of the left knee are contemplated by the schedular rating criteria, which rates by analogy symptoms that are similar to those explicitly listed in the schedular rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, as the Veteran has been employed throughout the period under consideration, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

The appeal seeking a rating in excess of 10 percent for left knee arthritis with painful and limited motion prior to May 23, 2011, is denied.  

The appeal seeking a rating in excess of 10 percent for left knee instability prior to May 23, 2011, is denied.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


